      Case 2:20-cv-00385-JAM-DB Document 12 Filed 05/11/20 Page 1 of 8

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANGELO M. LOVE,                                      No. 2:20-cv-0385 JAM DB P
12                          Plaintiff,
13                                                         ORDER
14    SUSAN PERRY, et al.
15                          Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. Plaintiff alleges a violation of his First Amendment right to practice his religion. Before

19   the court is plaintiff’s first amended complaint (“FAC”) for screening. For the reasons set forth

20   below, this court finds plaintiff has stated one potentially cognizable claim under § 1983.

21   Plaintiff will be given the choice of either proceeding with that one claim or filing a second

22   amended complaint.

23                                              BACKGROUND

24          Plaintiff is incarcerated at the California Correctional Center (“CCC”). He filed his original

25   complaint here on February 21, 2020. (ECF No. 1.) On screening, this court found plaintiff

26   failed to state a cognizable claim for a violation of his First Amendment right to practice his

27   religion. (ECF No. 8.) Plaintiff was given sixty days to file an amended complaint.

28   ////
                                                          1
      Case 2:20-cv-00385-JAM-DB Document 12 Filed 05/11/20 Page 2 of 8

 1          On April 24, 2020, plaintiff filed his FAC. (ECF No. 11.) He again alleges a violation of his

 2   right to practice his religion and also discrimination based on his race and his religion. This court

 3   considers the FAC below.

 4                                                SCREENING

 5          As described in this court’s prior screening order, the court is required to screen complaints

 6   brought by prisoners to determine whether they sufficiently state claims under 42 U.S.C. § 1983.

 7   28 U.S.C. § 1915A(a). The prisoner must plead an arguable legal and factual basis for each claim

 8   in order to survive dismissal. Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th Cir. 1984). In

 9   addition, the prisoner must demonstrate a link between the actions of each defendant and the

10   deprivation of his rights. Monell v. Dept. of Social Servs., 436 U.S. 658 (1978). “A person

11   ‘subjects’ another to the deprivation of a constitutional right, within the meaning of § 1983, if he

12   does an affirmative act, participates in another’s affirmative acts or omits to perform an act which

13   he is legally required to do that causes the deprivation of which complaint is made.” Johnson v.

14   Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

15   I. Allegations of the First Amended Complaint

16          Plaintiff identifies the following defendants: (1) Lieutenant Griffith; (2) Correctional Officer

17   (“CO”) Cox; (3) CO Brewer; and (4) CCC.

18          Plaintiff states that he is a “Falasha Jew.” He alleges that on November 2, 2019, he had a

19   ducat to attend religious services. However, defendant Brewer denied plaintiff the right to attend

20   those services, while allowing Native American prisoners to attend their services. Plaintiff
21   alleges Brewer said he had “never seen a Black Jew.” Plaintiff further states that he had

22   “primary” legal user status but when he asked Brewer if he could go to the library, Brewer

23   refused.

24          In his second claim, plaintiff alleges that starting on November 7, 2019, all prison staff, with

25   the exception of two correctional officers, have refused to allow him to send legal mail

26   confidentially. Staff have also referred to him as “the Black Jew.” Plaintiff alleges he is being
27   singled out based on his ethnicity.

28   ////
                                                          2
     Case 2:20-cv-00385-JAM-DB Document 12 Filed 05/11/20 Page 3 of 8

 1        In his third claim, plaintiff contends that defendant Griffith has on several occasions thrown

 2   plaintiff’s meals to the ground and instructed staff to open and search plaintiff’s Kosher meals.

 3   He also alleges that, apparently on one occasion, defendant Cox forced all prisoners with Kosher

 4   diets to dispose of their food. Cox also refused to permit plaintiff to fast and eat after sundown

 5   during Passover.

 6        Plaintiff further claims that his religion requires that he wash before eating and say prayers

 7   over his food. While the prison had permitted those with Kosher diets to eat outside the chow

 8   hall, Cox told plaintiff the warden required plaintiff to eat in the chow hall. According to

 9   plaintiff, that posed several problems. First, the eating areas are not cleaned appropriately.

10   Second, he is unable to finish eating before the chow hall closes. Plaintiff explains that he does

11   not receive pre-packaged Kosher meals. Instead, an inmate specially prepares the Kosher meals,

12   which is time-consuming and plaintiff is frequently unable to obtain his meals in time to finish

13   them.

14        Plaintiff alleges that because he has complained about the treatment of Jewish inmates and

15   the problems with Kosher meals, he has suffered retaliation in the form of the destruction of

16   religious books and other items, pictures, and legal work.

17        For relief, plaintiff seeks compensatory and punitive damages and declaratory and injunctive

18   relief.

19   II. Does Plaintiff State Cognizable Claims for Relief?

20        Plaintiff identifies his claims as violations of his First Amendment right to practice his
21   religion, the Due Process Clause, the Equal Protection Clause, and the Eighth Amendment’s ban

22   on cruel and unusual punishment. Plaintiff also appears to be alleging a claim for retaliation.

23        A. Claims Against Defendant Brewer

24        Plaintiff alleges defendant Brewer refused to allow him to attend religious services and to use

25   the library on one occasion because he is a “Black Jew.” In order to state a First Amendment

26   claim, plaintiff must show a defendant’s actions placed a “substantial burden” on his ability to
27   practice his religion. Jones v. Williams, 791 F.3d 1023, 1031 (9th Cir. 2015). A one-time

28   incident is not sufficient to meet that standard. See Brown v. Washington, 752 F. App’x 402, 405
                                                        3
      Case 2:20-cv-00385-JAM-DB Document 12 Filed 05/11/20 Page 4 of 8

 1   (9th Cir. 2018) (noting that a “one time set of circumstances” or an “isolated incident” is

 2   insufficient to constitute a “substantial burden of plaintiff’s religious beliefs” under the First

 3   Amendment); Canell v. Lightner, 143 F.3d 1210, 1215 (9th Cir. 1998) (intrusions which are

 4   “relatively short-term and sporadic” do not constitute a substantial burdens under the First

 5   Amendment). Therefore, plaintiff fails to state a cognizable First Amendment claim against

 6   defendant Brewer.

 7          This court finds plaintiff has, however, stated a claim under the Equal Protection Clause.

 8   Plaintiff alleges Brewer intentionally treated him differently than other similarly situated inmates

 9   based on both his race and his religion. This is sufficient to state an Equal Protection claim

10   against Brewer. See City of Cleburne v. Cleburne Living Center, Inc., 473 U.S. 432, 439 (1985);

11   Hartmann v. Calif. Dept. of Corrs. and Rehab., 707 F.3d 1114, 1123 (9th Cir. 2013).

12          B. Claim Against Defendant Griffith

13          Plaintiff alleges Griffith on “several” occasions threw his food to the ground and instructed

14   staff to search his meals. Again, plaintiff allegations are not sufficient to show Griffith

15   “substantially burdened” his religious beliefs. Sporadic intrusions on his religious practices are

16   insufficient under the First Amendment. See Canell, 143 F.3d at 1215. Plaintiff fails to allege a

17   cognizable First Amendment claim against Griffith.

18          C. Claims Against Defendant Cox

19          Plaintiff’s allegation that on one occasion Cox forced all prisoners with Kosher diets to

20   dispose of their food is insufficient to state a claim for the same reason. And the same is true for
21   plaintiff’s contention that Cox refused to permit plaintiff to fast and eat after sundown on the first

22   day of Passover.

23          Plaintiff also alleges that Cox informed him that the warden changed the prison’s policy and

24   required inmates with Kosher diets to eat in the chow hall. As a result, plaintiff is forced to eat in

25   an area that does not meet his religion’s standards of cleanliness and is unable to complete his

26   meals because he does not receive his food in sufficient time to do so. Plaintiff’s allegations
27   indicate this situation is long-term, in which case he may be able to state a cognizable claim.

28   ////
                                                         4
      Case 2:20-cv-00385-JAM-DB Document 12 Filed 05/11/20 Page 5 of 8

 1          However, plaintiff describes this policy change as coming from the warden, not from

 2   defendant Cox. Plaintiff has not included the warden as a defendant in his FAC. If he wishes to

 3   state a claim regarding prison policy about where Kosher meals are eaten, he must identify the

 4   warden as a defendant, show the warden’s responsibility for that change, and describe how eating

 5   in the chow hall burdens his religion or discriminates against him based on his religious beliefs.

 6          D. CCC is Improper Defendant

 7          Plaintiff adds CCC as a defendant. However, as plaintiff was instructed previously, a § 1983

 8   action is only appropriate against a “person.” Accordingly, CCC is not an appropriate defendant

 9   in this action.

10          E. Remaining Claims

11          There are several problems with plaintiff’s remaining allegations. First, plaintiff fails to

12   identify which defendant is responsible. Plaintiff complains that “staff” have refused to allow

13   him to send legal mail confidentially. He appears to be alleging that they are doing so based on

14   his race. Plaintiff may be able to state a claim under the Equal Protection Clause if he can show

15   he was intentionally treated differently than other, similarly situated inmates, because he is Black.

16   However, plaintiff must identify specific people who are responsible for that discrimination.

17          Plaintiff also claims he has suffered retaliation for complaining about the treatment of Jewish

18   inmates but does not explain who has destroyed his property or how the destruction of his

19   property is connected to the exercise of his First Amendment rights. Plaintiff may be able to

20   make out a claim for retaliation under the First Amendment. To do so, he must allege facts which
21   show the following five basic elements: “(1) An assertion that a state actor took some adverse

22   action against an inmate (2) because of (3) that prisoner's protected conduct, and that such action

23   (4) chilled the inmate’s exercise of his First Amendment rights, and (5) the action did not

24   reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567–68

25   (9th Cir. 2005) (footnote and citations omitted).

26          Finally, while plaintiff contends he is stating claims under the Due Process Clause and the
27   Eighth Amendment, none of his allegations make out claims under those provisions.

28   ////
                                                          5
      Case 2:20-cv-00385-JAM-DB Document 12 Filed 05/11/20 Page 6 of 8

 1                                                CONCLUSION

 2          This court finds plaintiff has stated only one potentially cognizable claim – a claim that

 3   defendant Brewer violated his rights to equal protection of the laws when he discriminated

 4   against plaintiff on November 2, 2019. This court further finds plaintiff’s allegations are

 5   insufficient to state any other claims under § 1983. Plaintiff may choose to proceed on his one

 6   cognizable claim or to amend his complaint. If he chooses to proceed on his one cognizable

 7   claim, the remaining claims and defendants will be dismissed from this action.

 8          If plaintiff choses to amend his complaint, he must adhere to the following legal standards for

 9   stating claims for relief under § 1983.

10                •   Plaintiff must clearly identify each defendant and describe just what that defendant

11                    did that violated his constitutional rights.

12                •   Plaintiff must identify as a defendant only persons who personally participated in a

13                    substantial way in depriving plaintiff of a federal constitutional right. Johnson v.

14                    Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the

15                    deprivation of a constitutional right if he does an act, participates in another’s act

16                    or omits to perform an act he is legally required to do that causes the alleged

17                    deprivation). “Vague and conclusory allegations of official participation in civil

18                    rights violations are not sufficient.” Ivey v. Bd. of Regents, 673 F.2d 266, 268

19                    (9th Cir. 1982) (citations omitted).

20                •   Plaintiff must make a short, plain statement of the facts supporting each claim.
21                    See Fed. R. Civ. P. 8(a).

22                •   Plaintiff may allege multiple claims against a single defendant. Fed. R. Civ. P.

23                    18(a). However, he may not bring a claim against one defendant in the same case

24                    as an unrelated claim against another defendant. Unrelated claims against

25                    different defendants belong in different suits.” George v. Smith, 507 F.3d 605, 607

26                    (7th Cir. 2007) (citing 28 U.S.C. § 1915(g)).
27   ////

28   ////
                                                           6
      Case 2:20-cv-00385-JAM-DB Document 12 Filed 05/11/20 Page 7 of 8

 1                •   Any amended complaint must show the federal court has jurisdiction, the action is

 2                    brought in the right place, and plaintiff is entitled to relief if plaintiff’s allegations

 3                    are true. It must contain a request for particular relief.

 4                •   An amended complaint must be complete in itself without reference to any prior

 5                    pleading. E.D. Cal. R. 220. Once plaintiff files an amended complaint, the

 6                    original pleadings are superseded.

 7                •   Plaintiff must exhaust his administrative remedies before filing suit. 42 U.S.C. §

 8                    1997e(a).

 9          Finally, plaintiff is advised that by signing an amended complaint, he certifies he has made

10   reasonable inquiry and has evidentiary support for his allegations, and for violation of this rule

11   the court may impose sanctions sufficient to deter repetition by plaintiff or others. Fed. R. Civ. P.

12   11.

13          For the foregoing reasons, and good cause appearing, IT IS HEREBY ORDERED as

14   follows:

15          1. Plaintiff has stated a potentially cognizable Equal Protection claim against defendant

16   Brewer. If he chooses to proceed on that claim in his FAC, within 60 days he shall so inform the

17   court. The court will then order service of the FAC on defendant Brewer and will recommend

18   dismissal of plaintiff’s remaining claims and the other defendants.

19          2. Plaintiff may also choose to amend his complaint. Plaintiff is granted sixty days from the

20   date of service of this order to file an amended complaint that complies with the requirements of
21   the Civil Rights Act, the Federal Rules of Civil Procedure, and the Local Rules of Practice; the

22   amended complaint must bear the docket number assigned this case and must be labeled “Second

23   Amended Complaint.” Failure to file an amended complaint in accordance with this order will

24   result in this case proceeding on plaintiff’s Equal Protection claim against defendant Brewer in

25   the FAC and dismissal of the remaining claims.

26   ////
27   ////

28   ////
                                                           7
      Case 2:20-cv-00385-JAM-DB Document 12 Filed 05/11/20 Page 8 of 8

 1        3. The Clerk of the Court is directed to send plaintiff a copy of the prisoner complaint form

 2   used in this district.

 3   Dated: May 8, 2020

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21   DLB:9/DLB1/prisoner-civil rights/love0385.FAC scrn

22

23

24

25

26
27

28
                                                          8
